DETAILED ACTION
This office action is in response to the application filed on 03/24/2021. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for provisional application No. 63/011,913 filed on 04/17/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 4, 9, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mammou (US 2019/0156519) in view of Zhang (US 2017/0366818).

Regarding claim 1, Mammou discloses the following claim limitations: a method of point cloud geometry decoding in a point cloud decoder (Mammou, abstract and paragraph 72 discloses the decoder is configured to generate a decompressed point cloud based on an image based representation of a point cloud),
Mammou, paragraphs 6, 11, 81, 85-87, 112 and 262 discloses converting point cloud data by directly using the 3x3 matrix above and averaging all neighboring chroma values to generate the 4:2:0 chroma representation for the projected image, one may first project point cloud data/patches using the R'G'B' representation on a 4:4:4 grid… Y_pr, Cb_pr, and Cr_pr are the luma and chroma information of point Pr, Y_or(i), Cb_or(i), and Cr_or(i) correspond to the luma and chroma information of all the points that were found to match the geometry location of point Pr from the original image, and Y_or, Cb_or, and Cr_or is the point that matches the location of point Pr in the original as seen from the reconstructed image).
	Mammou does not explicitly disclose the following claim limitations: determining, by processing circuitry and from the coded bitstream for the point cloud, a type of correlation between the Cb component and the Cr component of the chroma prediction residual information; and decoding the chroma prediction residual information based on the type of the correlation between the Cb component and the Cr component of the chroma prediction residual information.
	However, in the same field of endeavor Zhang discloses more explicitly the following:  determining, by processing circuitry and from the coded bitstream for the point cloud, a type of correlation between the Cb component and the Cr component of the chroma prediction residual information; and decoding the chroma prediction residual information based on the type of the correlation between the Cb component and the Cr component of the chroma prediction residual information (Zhang, paragraphs 13-14, 28-32 and 45-48 discloses when the multiple chroma blocks correspond to a CR chroma block and a CB chroma block and one syntax element is signaled to indicate chroma Intra prediction modes selected for the current color block, the syntax element having a value of 0 indicates that both the CR chroma block and the CB chroma block select DM chroma Intra prediction mode… determines chroma Intra prediction modes for the multiple chroma blocks, where the chroma Intra prediction modes include one or more LM_P modes… flags are used to select and identify best prediction modes for these chroma components, where different chroma blocks in a coding unit may use different chroma Intra prediction modes When one LM_P mode is selected for a current non-first chroma block, the method generates chroma Intra prediction data for the current non-first chroma block based on another chroma block in the current color block according to a linear model).
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Mammou with Zhang to create a point cloud system with a chroma coding format.
	The reasoning being is to develop new chroma Intra prediction techniques to improve performance (Zhang, paragraph 10).

	Regarding claim 4, Mammou and Zhang discloses the method of claim 1, wherein the decoding comprises: decoding the Cb component of the chroma prediction residual information and the Cr component of the chroma prediction residual information based on no indicated correlation between the Cb component and the Cr component (Zhang, paragraphs 12-13, 16, 45-49 discloses each chroma mode candidate set may include one or more chroma Intra prediction modes selected from Planar, DC, HOR, VER, Top+Left LM, Top-Only LM, Left-Only LM, DM, CB_DM and PRE_DM chroma Intra prediction modes… the LM_P modes can be added to the chroma mode candidate lists for the multiple chroma blocks in the current color block as additional chroma Intra prediction modes).

With regard to claim 9, claim 9 lists all the same elements and features to claim 1 as outlined above. Therefore the same rationale that was utilized in claim 1 applies equally as well to claim 9.

With regard to claim 15, claim 15 lists all the same elements and features to claim 1 as outlined above. Therefore the same rationale that was utilized in claim 1 applies equally as well to claim 15.

Regarding claim 18, Mammou and Zhang discloses the apparatus of claim 15, wherein the processing circuitry is further configured to: decode the Cb component of the chroma prediction residual information and the Cr component of the chroma prediction residual information based on no indicated correlation between the Cb component and the Cr component (Zhang, paragraphs 12-13, 16, 45-49 discloses each chroma mode candidate set may include one or more chroma Intra prediction modes selected from Planar, DC, HOR, VER, Top+Left LM, Top-Only LM, Left-Only LM, DM, CB_DM and PRE_DM chroma Intra prediction modes… the LM_P modes can be added to the chroma mode candidate lists for the multiple chroma blocks in the current color block as additional chroma Intra prediction modes).

Allowable Subject Matter
Claims 2-3, 5-8, 10-14, 16-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        /JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481